OFFSCJAL wUS
                                       STATE wF TEXA;
P.O. BOX 12308, CAPITOL STATION        PENALTY FOR      3   SuV' U1™™'s's"" P1TNEV BOWE5
                                             FEUSE      02 1M             $ M 41(0)6
   AUSTIN, TEXAS 78711                                  0004279596 FEbTo"lol 5
                                                        MAILED FROM ZIPCODE 78701
                                  RE: WRs82,390s01
                                  'ANDREW fari wucd m